172 Van Duzer Realty Corp. v Globe Alumni Student Assistance Assn., Inc. (2018 NY Slip Op 06217)





172 Van Duzer Realty Corp. v Globe Alumni Student Assistance Assn., Inc.


2018 NY Slip Op 06217


Decided on September 25, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 25, 2018

Friedman, J.P., Kapnick, Kahn, Oing, JJ.


7125 113137/09

[*1]172 Van Duzer Realty Corp., Plaintiff-Appellant,
vGlobe Alumni Student Assistance Association, Inc., et al., Defendants, 
878 Education, LLC, Nonparty Respondent.


Cox Padmore Skolnik & Shakarchy LLP, New York (Noah Potter of counsel), for appellant.
Martin Oliner, Lawrence, for respondent.

Appeal from order, Supreme Court, New York County (Carol Edmead, J.), entered on or about April 6, 2017, which declined to sign an order to show cause, unanimously dismissed, without costs, as taken from a nonappealable paper.
"No appeal lies from an order declining to sign an order to show cause" (Nova v Jerome Cluster 3, LLC, 46 AD3d 292, 293 [1st Dept 2007]; see also Naval v American Arbitration Assn., 83 AD3d
423 [1st Dept 2011]; Heath v Wojtowicz, 48 AD3d 214 [1st Dept 2008], lv denied 10 NY3d 708 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 25, 2018
CLERK